Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2019 is being considered by the examiner.
Drawings
The drawing submitted on 04/24/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11-15, and 18-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al.(US 2018/0101598 A1).

Regarding Claims 1, 8, and 15, Allen et al. teach:  A computer-implemented method comprising: receiving natural language content ([0088] In order to generate the annotated medical text, the medical text is received or retrieved by the medical text ingestion engine 120 from the corpus 130.); identifying, by analyzing the natural language content using a natural language processor, a part of speech and slot name (nodes associated attributes) of respective words(token or words or phrases ) within the natural language content ([0089] Regardless of the particular parsing techniques utilized by the parse tree engine 122, the resulting parse tree data structures, generated by the parse tree engine 122 based on the analysis of the medical text, provide structural representations of portions of textual content in the medical texts, e.g., sentences in the medical text. The parse tree provides a hierarchical visualization of the portion of textual content, e.g., sentence, enabling the inferring of relationships between tokens, i.e. words or phrases corresponding to nodes of the parse tree. [0134] The parse tree data structure comprises nodes representing tokens in the text, where the token is a term or phrase, and edges connecting the nodes representing relationships between the nodes. Moreover, some nodes may represent logical relationships, e.g., AND, OR, ANDNOT, etc., between portions of the text. Nodes may have associated attributes including parts of speech attributes which may be used to assist the analysis when determining whether a node corresponds to an ignore trigger or confirm trigger, as discussed hereafter.); generating a parse tree representation based on the natural language content, wherein visual characteristics of respective nodes of a plurality of nodes within the parse tree representation depend on the part of speech and slot name of the respective words([0089] Regardless of the particular parsing techniques utilized by the parse tree engine 122, the resulting parse tree data structures, generated by the parse tree engine 122 based on the analysis of the medical text, provide structural representations of portions of textual content in the medical texts, e.g., sentences in the medical text. The parse tree provides a hierarchical visualization of the portion of textual content, e.g., sentence, enabling the inferring of relationships between tokens, i.e. words or phrases corresponding to nodes of the parse tree. [0134] For example, the medical text ingestion engine 340 may retrieve a patient EMR 323 from the patient EMR corpus 322, which may be a patient registry or the like. The textual content of the patient EMR 323 may then be analyzed by the parse tree engine 342 to generate a parse tree data structure representing the textual content. The parse tree data structure comprises nodes representing tokens in the text, where the token is a term or phrase, and edges connecting the nodes representing relationships between the nodes. Moreover, some nodes may represent logical relationships, e.g., AND, OR, ANDNOT, etc., between portions of the text. Nodes may have associated attributes including parts of speech attributes which may be used to assist the analysis when determining whether a node corresponds to an ignore trigger or confirm trigger, as discussed hereafter.); and generating, by a machine learning model, a bounding box (See Fig.4, block 402 for bounding box corresponding nodes corresponding parts of speech attribute or nodes attribute (slot name)) identifying a span category around a set of nodes on the parse tree representation ([0135] For example, FIG. 4 is an example parse tree data structure representation an example note, composed by a medical professional, which may be part of a patient's EMR. [0136] The parse tree data structure is provided to the hypothetical span analyzer 344 which analyzes each of the nodes of the parse tree data structure to identify nodes matching ignore triggers specified by the hypothetical dictionary data structures 347 and confirm triggers specified by the factual dictionary data structures 348. The hypothetical span analyzer 344, for example, may receive a parse tree data structure for each sentence of the medical text, or depending on the particular implementation, a parse tree for any size portion of text from the medical text retrieved by the medical text ingestion engine 340. For each node in the parse tree data structure, a determination is made as to whether the node's token corresponds to an ignore trigger specified in the hypothetical dictionary data structures 347. If so, the part of speech attribute of the node is compared to a part of speech attribute of the ignore trigger to determine if there is a match in the part of speech with this match being a verb part of speech. If the part of speech attribute of the node is a verb and the node's parent node's part of speech is a verb, then the sub-tree of the node is selected to be an ignore sub-tree with the node's parent node being the root of that ignore sub-tree.  [0144] Returning to FIG. 4, the sentence corresponding to the parse tree 400 shown in FIG. 4 illustrates a simple example of a sentence with an ignore trigger and corresponding ignore sub-tree that does not comprise an embedded confirm sub-tree. As shown in FIG. 4, the node 402 having token "discussed" is matched to a corresponding ignore trigger in the hypothetical dictionary data structures 347. Taking this node 402 as a root node of an ignore sub-tree comprising the child nodes of the node 402, the hypothetical span analyzer 344 searches the ignore subtree for any confirm trigger matches that are a sibling or child of the "discussed" node 402 but there are none in this example. As a result, the whole tree 400 rooted with the "discussed" node 402 is selected as an ignore sub-tree and flagged for annotation with an ignore or hypothetical annotation by the medical text annotator 346.).

Regarding Claims 4, 11,  and 18, Allen et al. teach: The method of claim 1, further comprising: mapping the set of nodes encompassed by the bounding box to a set of words in the natural language content and outputting the set of words and the span category to a graphical user interface (GUI)”(i.e. GUI of computer 110) (See rejection of Claim 1 and [0121] Interactions between the user 306 and the healthcare cognitive system 300 will be electronic via a user computing device (not shown), such as a client computing device 110 or 112 in FIG. 1, communicating with the healthcare cognitive system 300 via one or more data communication links and potentially one or more data networks. [0131] The candidate treatment recommendations may then be ranked according to their confidence scores and presented to the user 306 as a ranked listing of treatment recommendations 328. In some cases, only a highest ranked, or final answer, is returned as the treatment recommendation 328. The treatment recommendation 328 may be presented to the user 306 in a manner that the underlying evidence evaluated by the healthcare cognitive system 300 may be accessible, such as via a drilldown interface, so that the user 306 may identify the reasons why the treatment recommendation 328 is being provided by the healthcare cognitive system 300. [0151] FIG. 5 is an example of another parse tree data structure for a sentence in which disambiguation of the node corresponding to an ignore trigger is performed in accordance with one illustrative embodiment. When one views the parse tree 500 of this sentence, it can be seen that the term "results in" is a phrase that captures all the tokens that are potentially a hypothetical span and this is generalizable enough not to cause any wrong annotations in other cases. [0194] Input/output or I/O devices (including but not limited to keyboards, displays, pointing devices, etc.) can be coupled to the system either directly or through intervening wired or wireless I/O interfaces and/or controllers, or the like. I/O devices may take many different forms other than conventional keyboards, displays, pointing devices, and the like, such as for example communication devices coupled through wired or wireless connections including, but not limited to, smart phones, tablet computers, touch screen devices, voice recognition devices, and the like. Any known or later developed I/O device is intended to be within the scope of the illustrative embodiments.).

Regarding Claims 5, 12, and 19, Allen et al. teach: The method of claim 1, wherein each unique part of speech is associated with a unique shape, and wherein each unique slot name is associated with a unique texture (See rejection of claim 1 and Fig.4 block “PART OF SPEECH” for part of speech associated with a unique shape, and wherein each unique slot name is associated with a unique texture.).

Regarding Claims 6, 13, and 20, Allen et al. teach: The method of claim 1, wherein the span category is factual or hypothetical ([0133] In accordance with the illustrative embodiments, the medical text ingestion engine 340 is augmented to include logic for performing analysis to distinguish hypothetical portions of text and factual portions of text in the medical texts of the one or more corpora 322-326. [0151] FIG. 5 is an example of another parse tree data structure for a sentence in which disambiguation of the node corresponding to an ignore trigger is performed in accordance with one illustrative embodiment. When one views the parse tree 500 of this sentence, it can be seen that the term "results in" is a phrase that captures all the tokens that are potentially a hypothetical span and this is generalizable enough not to cause any wrong annotations in other cases.).

Regarding Claims 7 and 14, Allen et al. teach:  The method of claim 1, wherein the span category is selected from a group consisting of: planned event, negation, family history, and factual event ([0090] The hypothetical span analyzer 124 implements a hybrid technique for searching the parse tree data structure for tokens matching ignore triggers or confirm triggers specified in the hypothetical dictionary data structures 127 (ignore triggers) and factual dictionary data structures 128 (confirm triggers). The hypothetical dictionary data structures 127 specify those terms and phrases that are indicative of a hypothetical statement or hypothetical portion of a statement. The factual dictionary data structures 128 specify those terms and phrases that are indicative of a factual statement or portion of a statement. Again, a hypothetical is an indication of a fact that has not actually occurred, such as an action, event, designation of state or condition, or other potential occurrence that has not in fact actually occurred. A fact, on the other hand, is something that has actually happened, i.e. an event, action, designation of state or condition, or other type of occurrence that has actually occurred. In the context of medical texts, hypotheticals often times are associated with future plans or potential conditions/outcomes associated with a patient's treatment that may or may not later occur. On the other hand, facts are associated with the current or past condition of the patient, current or past procedures performed on the patient, and other patient condition or state information and event information that actually occurred.  [0133] In accordance with the illustrative embodiments, the medical text ingestion engine 340 is augmented to include logic for performing analysis to distinguish hypothetical portions of text and factual portions of text in the medical texts of the one or more corpora 322-326. ).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Allen et al.  in view of Hsieh et al.(US 2018/0144214 A1).

Regarding Claims 2, 9, and 16, Allen et al. teach: machine learning model of pre-classified parse tree representations (See rejection of claim 1 and also see [0160] For this example, one of the sentence pattern includes noun--outcomes or calculations. The definition of "result," includes the term outcome. A set of these patterns that has been denoted by a subject matter expert will help to confirm usage of terms that can be various parts of speech.).
Allen et al. do not explicitly teach:  the machine learning model is trained using supervised learning input data.
However “machine learning model is trained using supervised learning input data” is well-known.
Hsieh et al. teach the well-known feature of machine learning trained using supervised learning input data( [0049] The term "deep learning" is a machine learning technique that utilizes multiple data processing layers to recognize various structures in data sets and classify the data sets with high accuracy. A deep learning network can be a training network (e.g., a training network model or device) that learns patterns based on a plurality of inputs and outputs. A deep learning network can be a deployed network (e.g., a deployed network model or device) that is generated from the training network and provides an output in response to an input. [0050] The term "supervised learning" is a deep learning training method in which the machine is provided already classified data from human sources. The term "unsupervised learning" is a deep learning training method in which the machine is not given already classified data but makes the machine useful for abnormality detection. The term "semi-supervised learning" is a deep learning training method in which the machine is provided a small amount of classified data from human sources compared to a larger amount of unclassified data available to the machine. [0052] The term "convolutional neural networks" or "CNNs" are biologically inspired networks of interconnected data used in deep learning for detection, segmentation, and recognition of pertinent objects and regions in datasets. CNNs evaluate raw data in the form of multiple arrays, breaking the data in a series of stages, examining the data for learned features.) 
Therefore it would have been obvious to one ordinary skilled in the art before the effective filling date of the invention was made for Allen et al. to include the teaching of Hsieh et al. to classify the unstructured data sets into a machine learning model of parse tree representations with high accuracy.

Regarding Claims 3, 10 and 17 :  The method of claim 2, wherein the machine learning module utilizes a region-based convolutional neural network (See Hsieh et al. teaching, [0052] The term "convolutional neural networks" or "CNNs" are biologically inspired networks of interconnected data used in deep learning for detection, segmentation, and recognition of pertinent objects and regions in datasets. CNNs evaluate raw data in the form of multiple arrays, breaking the data in a series of stages, examining the data for learned features.). ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Ast (US 2019/0050639 A1) teach: Disclosed is a new document processing solution that combines the powers of machine learning and deep learning and leverages the knowledge of a knowledge base. Textual information in an input image of a document can be converted to semantic information utilizing the knowledge base. A semantic image can then be generated utilizing the semantic information and geometries of the textual information. The semantic information can be coded by semantic type determined utilizing the knowledge base and positioned in the semantic image utilizing the geometries of the textual information. A region-based convolutional neural network (R-CNN) can be trained to extract regions from the semantic image utilizing the coded semantic information and the geometries. The regions can be mapped to the textual information for classification/data extraction. With semantic images, the number of samples and time needed to train the R-CNN for document processing can be significantly reduced. 
The prior art of record TATA et al.(US 2020/0272915 A1) teach: [0049] FIG. 7 shows a flowchart 700 that details a method of extracting features in accordance with the examples disclosed herein. The method begins at 702 wherein the product information 110 is received. The product information 110 can be received in different formats including processor-readable formats such as spreadsheets, word processor documents etc. The product information 110 may also be received in non-processor readable formats such as scanned images etc. At 704, the product information 110 is processed by the input processor 108 for parsing, tokenizing and generation of the POS data. If received in non-processor readable formats, the product information 110 may initially be processed by for optical character recognition etc. At 706, the trained AI model 122 is employed for automatic detection of features. The trained AI model 122 implements unsupervised based feature extraction. Further at 708, the topics in the product information 110 are extracted in addition to identifying the noun forms with boundary-based techniques based on historical data. The noun forms include nouns occurring in conjunction with adjectives. Referring back to the example of restaurant menu items, the noun forms from names and descriptions of menu items can be obtained. Also verb/adjective forms such as `tossed with . . . ` or `a sprinkle of . . . ` occurring in conjunction with nouns are also extracted as part of the feature extraction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656